[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISMISS 
This is an action seeking payment on a promissory note which was allegedly executed by the defendant. The defendant has filed a motion to dismiss on the ground that this action was not brought within the statute CT Page 16090 of limitations set forth in Connecticut General Statutes § 52-576 and therefore, the court is without subject matter jurisdiction.
However, it is only when a statute gives a right of action which did not exist at common law, and fixes the time within which the right must be enforced is such time limitation a limitation on the right itself as created rather than the remedy alone. Diamond National Corporation v.Dwelle, 164 Conn. 540 (1973); L.G. DeFelice  Son, Inc. v. Wethersfield,167 Conn. 509, 512 (1975); Hillier v. East Hartford, 167 Conn. 100, 106
(1974).
This case and the limitation of action set forth in § 52-576 does not fall into the above category. Section 52-576 serves to bar the remedy only and thus is procedural and does not implicate subject matter jurisdiction.
The motion to dismiss is therefore denied.
Bruce W. Thompson, Judge